Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a second Office Action on the Merits. Claims 1-20, as amended 07/06/21, are pending and have been considered as follows:

Claim Objections
Claim 7 objected to because of the following informalities:  
Cl. 7: "the slip-resistant coating layer" is vague, indefinite, and confusing as lacking proper antecedent basis within the claims having not been heretofore introduced; for examination purposes, this will be interpreted as --a slip-resistant coating layer-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1, 8 and 19-20  rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by MASANEK, JR. et al. US 20130111836 A1 (Masanek).
As per claim 1 Masanek teaches a floor for a cargo-carrying apparatus, the floor comprising: 

a slip-resistant layer (pads or features 106, FIG. 30A) extending partially over the top floor surface (top surface 2904) such that the top floor surface includes at least one covered portion covered by the slip-resistant layer and at least one uncovered portion adjacent the at least one covered portion (note portion of tile 2910 between pads 106, FIG. 30A; this is recognized as "at least one covered portion" as broadly claimed), 
the slip-resistant layer having a planar bottom surface (see flat surface at the bottom of element 106, FIG. 30A), 
the slip-resistant layer being permanently secured (see "second-shot injection molding operation" [0112]) to the top floor surface continuously along the planar bottom surface (see FIG. 30A; the pads 106 are recognized as "continuously along the planar bottom surface" because they are near to —or "along"— the bottom surface) so as to prevent movement of the slip-resistant layer relative to the floor body (tile 2910, FIG 30A), 
wherein the at least one uncovered portion is permeable (drainage vent 2902, FIG. 30A) thereby permitting a fluid to escape from the floor body (tile 2910, FIG 30A).  

As per claim 8 Masanek teaches the limitation according to claim 1, wherein the slip-resistant layer (pads or features 106, FIG. 30A) includes at least one piece of slip-resistant material (see 106, FIG. 30A; this is recognized as at least 

As per claim 19 Masanek teaches the limitation according to claim 1, wherein the floor body (tile 2910, FIG 30A) includes a plurality of fastener holes (see at least two drainage vents 2902 disposed as claimed, FIG. 30A), each fastener hole being sized and shaped for receiving a fastener for fastening the floor to the cargo-carrying apparatus, the fastener holes being located only in the at least one uncovered portion of the top floor surface (top surface 2904).  

As per claim 20 Masanek teaches a cargo-carrying apparatus comprising: 
a floor (2901, FIG. 29) for receiving cargo thereon, the floor including: 
a floor body (tile 2910, FIG 30A) having a top floor surface (top surface 2904); and 
a slip-resistant layer (pads or features 106, FIG. 30A) extending partially over the top floor surface (top surface 2904) such that the top floor surface (top surface 2904) includes at least one covered portion covered by the slip-resistant layer and at least one uncovered portion adjacent the at least one covered portion (see two portions, FIG. 30A), 
the slip-resistant layer having a planar bottom surface (see flat surface at the bottom of element 106, FIG. 30A), 

wherein the at least one uncovered portion is permeable (drainage vent 2902, FIG. 30A)  thereby permitting a fluid to escape from the floor body (tile 2910, FIG 30A).

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Masanek in view of Berube US 6318794 B1.
As per claim 2 the primary reference of Masanek teaches the limitation according to claim 1 but fails to explicitly disclose:
the slip-resistant layer includes a slip-resistant coating layer made from a coating substance.  
Berube teaches such a coating, specifically:
a slip-resistant coating layer ("If desired, a second woven fibreglass layer may also be applied to the upper surface of the wood core and coated with such things as anti-slip coatings" 6:31) made from a coating substance
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek by including the coating as taught by Berube in order to improve the slip resistance of the assembly and thereby provide a safer assembly.

As per claim 3 Masanek in view of Berube teaches the limitation according to claim 2, and Berube further discloses the coating substance includes a polyurethane-based composition (see "If desired, the protective layer may include a polyurethane constituent" 2:57). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek in view of Berube by including polyurethane as a known additive as taught by Berube in order to form the tile from known materials and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 4-5 rejected under 35 U.S.C. 103 as being unpatentable over Masanek in view of Berube as applied to claim 2-3 above and further in view of Padmanabhan US 20060179733 A1.
As per claim 4-5 Masanek in view of Berube teaches the limitation according to claim 2-3, but fails to explicitly disclose:
the polyurethane-based composition includes a polyurethane hot melt material; and
the coating substance includes an epoxy-based composition.
Padmanabhan teaches a particular application of polyurethane capable of use with the combination, specifically:
the polyurethane-based composition includes a polyurethane hot melt material (see "hotmelt" [0069]; ln. 10; and
the coating substance includes an epoxy-based composition (see "epoxy" [0069]; ln. 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek in view of Berube by including hot melt as taught by Padmanabhan in order to form the tile from a known method.

Claim 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Masanek in view of Padmanabhan.
As per claim 6-7 Masanek teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the slip-resistant layer has a rough texture; and   
 [[the]] --a-- slip-resistant coating layer is water-resistant to prevent the slip-resistant layer from being damaged by water.  
Padmanabhan teaches such a layer, specifically:
wherein the slip-resistant layer has a rough texture ("a rough texture" [0035]); and
[[the]] --a-- slip-resistant coating layer is water-resistant ("water resistant flooring" [0061]) to prevent the slip-resistant layer from being damaged by water.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek by including the rough texture and water resistance as taught by Padmanabhan in order to further protect the tile from damage, thereby increasing the life-span thereof.

Claim 9-16 rejected under 35 U.S.C. 103 as being unpatentable over Masanek.
As per claim 9-11 Masanek teaches the limitation according to claim 1 but fails to explicitly disclose:
(Cl. 9) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially smaller than the first surface area;
(Cl. 10) the first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area of the top floor surface. 
(Cl.11) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially equal to the first surface area. 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also, The Ward Machinery Company v. Wm. C. Staley Machinery Corporation, in which the court stated that “[i]mprovement resulting from change in size, proportion, or degree of element contained in prior art, no matter how desirable or useful, does not constitute patentable invention.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Masanek by making the "first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area", "the second surface area being substantially equal to the first surface area", and "all of the at least one uncovered stripes have a same width" in order to protect a desired area from loads applied to the assembly as an obvious design choice and because changes in size/proportion do not constitute a patentable difference.

Claim 12-16 rejected under 35 U.S.C. 103 as being unpatentable over Masanek in view of TSAI US 20140335319 A1 (Tsai).
As per claim 12-16 Masanek teaches the limitation according to claim 1, but fails to explicitly disclose:
(Cl. 12) the at least one uncovered portion includes at least one uncovered stripe; 
(Cl. 13) the at least one uncovered stripe includes a first uncovered stripe, a second uncovered stripe spaced from the first uncovered stripe and a third uncovered stripe located between the first and second uncovered stripes; 
(Cl. 14) the first, second and third uncovered stripes extend parallel to each other; 
(Cl. 15) the at least one covered portion includes a first covered stripe extending between the first and third uncovered stripes and a second covered stripe extending between the second and third uncovered stripes; 
(Cl. 16.) all of the at least one uncovered stripes have a same width.   
Tsai teaches such an obvious arrangement of covered and uncovered portions as "stripes" having a same width, specifically:
(Cl. 12) the at least one uncovered portion includes at least one uncovered stripe (openings 12, FIG. 2); 
(Cl. 13) the at least one uncovered stripe includes a first uncovered stripe, a second uncovered stripe spaced from the first uncovered stripe and a third 
(Cl. 14) the first, second and third uncovered stripes extend parallel to each other (see "parallel" as broadly claimed. FIG. 1); 
(Cl. 15) the at least one covered portion includes a first covered stripe extending between the first and third uncovered stripes and a second covered stripe extending between the second and third uncovered stripes (see claimed pattern of openings 12, 12, and 12, FIG. 2); 
(Cl. 16.) all of the at least one uncovered stripes have a same width (see "same width" of 12, 12, and 12, FIG. 2).   
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek by substituting the pattern of uncovered sections having a same width as taught by Tsai in order to provide a desired anti-slip pattern.

Claim 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Masanek as applied to claim 1 above, and further in view of Thiers et al. US 9376823 B1 (Thiers).
As per claim 17-18 Masanek teaches the limitation according to claim 1 but fails to explicitly disclose:
the floor body includes at least one laminated floor panel; and
each laminated floor panel includes a plurality of elongated wood pieces disposed side-by-side and extending parallel to each other.  
Thiers teaches such a wood laminate, specifically:
the floor body includes at least one laminated floor panel ("laminate floor panel made of a board made from wood" Cl.  1); and
each laminated floor panel includes a plurality of elongated wood pieces disposed side-by-side and extending parallel to each other (FIG. 2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Masanek by substituting the plurality of wood pieces extending parallel as taught by Thiers as an obvious design choice in order to provide a more natural appearance.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/J. J. S./
Examiner, Art Unit 3633


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635